Title: Notes on John Sibley’s Account of the Indians in the Louisiana Territory, 5 April 1805
From: Jefferson, Thomas
To: 


                  Sibley’s acct of the Indians
                  pa. 1. the French while possessing Louisiana had a fort & some souldiers 375 + 120 = 495. miles above Natchitoches on the Red river, at the antient settlement of the Caddos. their present settlemt 120. mi. N.W. from Natchitoches. the Caddos, Yattassees, Nandakoes, Nabedaches, Inias or Tachies, Nacogdoches, Keychias, Adais, & Natchitoches, all speak the Caddo language. the Caddo country hilly, not rich. they raise corn, beans, pumpkins &c.
                  pa. 2. the Yattassees, live on Bayou Pierre, branch of Red river 50. mi. above Natchitoches. their village surrounded by a settlemt of French families, under the Spanish govmt, where there is a Spanish guard of a noncommd officer & 8. souldiers. the rights to land of these French families were granted to them by the French govmt of Louisiana. the French had formerly a station & factory there, & another on Sabine river near 100. miles N.W. of the Bayou Pierre settlement. the original language of the Yattassees was not the Caddo but they have adopted that. 40. men. 25. women. Agricultural.
                  pa. 3. Nandakoes on Sabine river 60. or 70. mi. W. of Yattassees where the former French station & factory were. 40. men.
                  Adaïs. 20. men. 40. mi. from Natchitoches & 20. mi. North from where the Spanish Fort or mission of Adaïs was. now at the old post of Adaïs. it is grown up. Sibley’s lre of Mar. 5. 05.
                  Aliche; pronounced Ayeish. 25. souls. near Nacogdoches. their native language different, but now speak Caddo.
                  4. Keyes or Keychies. 60. men. live on E. bank of Trinity river a little above where the road from Natchitoches to St. Antoine crosses it. have a peculiar native language, but speak Caddo. Agricultural.
                  Inies or Tachies, from whom the province of Techas is called. 80. men. 25. mi. W. of Natchitoches, on a small branch of Sabine called Naches. their language is the Caddo. excellent land. agricultural.
                  Nabedaches on W. side of same river, 15 mi. above the Tachies. 80 men. same language. excellent land. agricultural.
                  Bedias on Trinity river 60. mi. S. of Nacogdoches. 100. men. language different from all others, but speak Caddo. they are hunters.
                  Accokasaws. on the W. side of the Colorado or Riv. Rouge 200 mi. S.W. of Nacogdoches. a fine country. have a language of their own, but communicate by the language of signs which they all understand. 80. men. the Spaniards 30. or 40. y. ago had a mission there, which they broke up and removed to Nacogdoches. they talk of resettling it. they are hunters.
                  pa. 5. Maies. on large creek St. Gabriel, on bay of St. Bernard, near the mouth of Guadaloupe river. 200. men. always at war with Spaniards, much attachd to French ever since LaSalle landed in their neighborhood. Mattagordo is near them where the Spaniards talk of opening a new port & making a settlement, and where they say are the remains of a French block house. the cannon now at Labahie were brought from that place, & are known by the engravings now on them. have a language of their own, but speak Attacapa. converse by signs.
                  Carankouas. on an island or Peninsula in the bay of St. Bernard, 10. mi. long 5. mi. wide. very rich. a bluff adjacent is of coal which has been afire many years, affording light by night and smoke by day. coast continues shoaly out of sight of land. irreconcileable enemies to Spaniards, kind to French. 500. men. speak Attacapa.
                  pa. 6. Cancas. a very numerous nation, consisting of a great many tribes, occupying from the bay of St. Bernard across the Rio Grande towards La vera cruz. hostile to Spaniards, friendly to French. are hunters and use the bow chiefly. the Spaniards used to make slaves of them. many were sold to the Fr: inhab. at Natchitoches @ 40. or 50. D. a number still there, but free. 20. y. ago the k. of Spain forbade making any more of them slaves, & emancipated those there. the women brought up there married natives & now have families. they have a peculiar language. speak by signs. in friendship with all other Indians except the Hietans.
                  Tankaways or Tanks. have no land nor fixed residence. they occupy alternately the country watered by the Trinity, Braces & Colorado, towards Sta. Fé. 200. men. hunters. have the best breed of horses.
                  7. Tawakenoes, or Three Canes. on W. side of the Braces. 200. mi. W. of Nacogdoches towards Sta. Fé. 200. men. hunters. have guns, but hunt principally with the bow. they trade at Nacogdoches. the speak the same language with the Panis or Towiaches.
                  Panis or Towiaches. the latter their proper name; the former their French appellation. they live on the South bank of the Red river 800. mi. above Natchitoches by the meanders of the river, but only 340.  in the nearest path. they have 2. towns near together, the lower where their chief, called the great bear, lives is Witcheta town, & the other called Tawaabach. at war with Spaniards, friendly to French & Americans. at war with Osages. a rich country of prairies for many hundred miles round them. many horses & mules. they raise corn, pumpkins, beans, tobo. to spare, which they sell to the Hietans for rugs, horses & mules. have but few guns, little ammunition, which they keep for war, & hunt with the bow. they have some white hares & white bears. their language peculiar. 400. men.
                  8. Hietans or Comanches. wanderers, no villages, divided into numerous hordes unknown to one another. no estimate of their numbers. they have tents of dressed skins, conical, sfft. for a family of 10. or 12. persons. they have 2. horses for every tent, besides which they travel on horseback. the horses never at large, but tethered. vast droves of wild horses among them. generally at war with the Spaniards, but friendly to French & Americans. they commit depredns on Sta. Fé & St. Antoine. cleanly & dressy. never remain long enough in any place to plant any thing. Cayenne pepper spontaneous among them. they wander over all the country from the Trinity & Braces, crossing Red river to the heads of Arcansa, Rio grande & Missouri & even to the waters of the Western Ocean, where they say they have seen ships. language peculiar. have that of signs.
                  pa. 10. Natchitoches. formerly lived at Natchitoches which took it’s name from them, & was settled by the French 98. years ago (1707). the remains of the Natchez nation, after their massacre of the French in 1728. fled and encamped on Red river 6. mi. below Natchitoches, & created a mound now remaining. St. Deny, a Canadian, then Commandt. of Natchitoches with a few souldiers & militia & the Natchitoches attacked & exterminated the Natchez of this settlemt. the lake on which they encamped still called the Natchez lake. the Natchitoches now live 25. mi. by land, above the town of Natchitoches near lake de Muire. there remain of them but 12. men & 19. women. their original language the same as the Yattasee, but they speak Caddo, & French. they only claim the small part of land they live on, for which they have a title from the former govmt. agricultural.
                  11. Boluxas, emigrants from near Pensacola, about 42. years since. they live at the mouth of Rigolet de Bondieu, a division of Red river 50. mi. below Natchitoch. are catholics. 30. in number. peculiar language, but speak Mobilian which is spoken by all the Indns. from the E. side of Misipi.
                  Appalaches, emigrants from W. Florida from the river Apalachy. came over about the time the Beloxas did, & live on the river above Bayou Rapide. 14. men. have their own language, but speak Mobilian & French.
                  Alibamis, from the Alibama river in W. Florida about the same time with the Biloxas & Appalachies. live up Red R. near the Caddos. they speak Creek, Choctaw, Mobilian, French & some of them English. about 30. men. there is another party of them of 40 men on a small creek in Oppelousa district 30. mi. N.W. from the church of Oppelousa. agricultural.
                  12. Conchattas. are almost the same people as the Alibamas, but came over only 10. y. ago. on E. bank of Sabine river 80. mi. nearly S. from Natchitoches. 160. men. hunters, particularly of bears. a bear generally yields from 8. to 12. galls oil, worth 1. D. a gallon, & the skin sells for . they say the Carankouas are 80. mi. S. of them, on the bay, which is the nearest point of the sea from Natchitoch. a few families of Chactoos have lately settled near the Conchattas. these last speak Creek, which is their native language.
                  Pacanas. 30 men. on the Qulquechose river which falls into the bay between Attacapa & Sabine, about 40. mi. S.W. of Natchitoch. they emigrated from W. Florida 40. y. ago. their village 50. S.E. of the Conchattas. have peculiar language, but speak Mobilian.
                  13. Attacapas (means Man-eaters) 20. mi. W. of Attacapa church towards Quelqueshoe. with some Tunicas & Humas married among them they are about 80. men. agricultural, & aboriginal of the past they live in. their language & the Carankouas the same.
                  Oppelousas (means Black head) aboriginal of their place which is 15. mi. W. from Oppelousa church. 40. men. language peculiar, but understand Attacapa & French. agricultural.
                  Tunicas. formerly lived on the Bayou Tunica above point Coupé on the E. side of Misipi. now at Avoyall. 25. men. language peculiar, but speak Mobilian. agricultural.
                  Pascagoulas, emigrants from Pascagoula river. now on Red R. 60. mi. below Natchitoches. 25 men. language peculiar, but speak Mobilian & French. agricultl.
                  14. Tenisaws, emigrants from Tensaw R. which falls into the bay of Mobile, 40. y. ago now removing to Bayou Boeuf, 25. mi. S. from Pascagoulas. speak Mobilian and French; agricultural.
                  Chactoos aboriginal of their canton on Bayou boeuf 2. mi. S. of Bayou Rapide on Red R. towards Appelousa. 30. men. language peculiar but speak Mobilian. delightful lands. Bayou boeuf falls into the Chaffaleya & discharges thro’ Oppelousa & Attacapa into Vermilion bay.
                  Washas. they were inhab. of Barrataria when the French first came. only 2 men & 3. women living in French families, extinct as a nation & their language lost.
                  Chactaws. there is one village of about 30. men 12. mi. above the post on Washita & on that river who have not been home for several years: & another village of 50 men on Bayou chico, in the Northern part of the district of Opelousa, who have been there about 9. years, having as they say the permission of the Govr. of Louisiana to settle there. they are liked neither by the red nor white people.
                  15. Arkansaws on the S. side the Arkansa, in 3. villages, about 12. mi. above the post or station. the 1st. village called Tawanima; 2d. Ousotu. 3d. Ocapa. 100. men. Aboriginal proprietors of the country on that river which they claim for about 300. miles above them to the junction of the river Cadron with Arkansa. above that fork the Osages claim. they are at war with the Osages, but peace with all other people white & red. their language is Osage.
                  The preceding is a list of all the Indians South of Arkansa between the rivers Misipi & Grande. the Avoyals and Humas are extinct.
                  The following should have been at the head of the list, page 1st.
                  Caddoquis. 35. mi. W. of the main branch of Red R. on Bayou Sodo, navigable in rainy seasons within 6. mi. of their village. 120. mi. N.W. from Natchitoches. they have lived there but 5. years. their Aboriginal settlemt. was 375. mi. higher up the Red R. 100. men. very brave. boast that they never shed white man’s blood. have great influence over the other Indian tribes. hostile to Choctaws, & Osages. most of them have guns.
               